Name: Commission Regulation (EEC) No 3691/92 of 21 December 1992 laying down provisions for the implementation of Council Regulation (EEC) No 719/91 on the use in the Community of TIR carnets and ATA carnets as transit documents and Council Regulation (EEC) No 3599/82 on temporary importation arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 92 Official Journal of the European Communities No L 374/25 COMMISSION REGULATION (EEC) No 3691/92 of 21 December 1992 laying down provisions for the implementation of Council Regulation (EEC) No 719/91 on the use in the Community of TIR carnets and ATA carnets as transit documents and Council Regulation (EEC) No 3599/82 on temporary importation arrangements cations of that procedure (*) provides for that situation in respect of transport operations beginning on or before the last day preceding the date of application of the Regula ­ tion ; whereas in the interests of consistency, a similar arrangement should be adopted here ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact and the Committee on Community Transit, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 719/91 of 21 March 1991 on the use in the Community of TIR carnets and ATA carnets as transit documents ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 3599/82 of 21 November 1982 on temporary importation arrange ­ ments ^), modified by Regulation (EEC) No 1620/85 (3), and in particular Article 33 thereof, Whereas Regulation (EEC) No 719/91 and Commission Regulation (EEC) No 2365/91 of 31 July 1991 laying down conditions for use of the ATA carnet for the tempo ­ rary importation of goods into the customs territory of the Community or their temporary exportation from that territory (4) entered into force on 1 January 1992 ; Whereas Article 21 of Regulation (EEC) No 2365/91 provides, however, for transitional provisions allowing ATA carnets to continue being issued in the Member States and used as temporary importation documents in one or more other Member States until 31 December 1992 ; Whereas it is accordingly necessary to regulate the situa ­ tion of carnets issued under the abovementioned transi ­ tional provisions which remain valid beyond the date to which the said provisions, under the Regulation in ques ­ tion, apply ; v Whereas Commission Regulation (EEC) No 1214/92 of 21 April 1992 on provisions for the implementation of the Community transit procedure and for certain simplifi ­ HAS ADOPTED THIS REGULATION : Article 1 Transit and/or temporary importation operations under cover of an ATA carnet begun in accordance with Regula ­ tion (EEC) No 719/91 and Regulation (EEC) No 2365/91 no later than 31 December 1992 will be continued after that date under the conditions laid down in those Regula ­ tions. However, in cases expressly provided for in Community provisions in specific areas, ATA carnets shall be discharged in accordance with the relevant specific rules. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 78, 26. 3. 1991 , p. 6. 0 OJ No L 376, 31 . 12. 1982, p. 1 . 0 OJ No L 155, 14. 6. 1985, p. 54. 0 OJ No L 216, 3. 8 . 1991 , p. 24. 0 OJ No L 132, 16. 5. 1992, p. 1 .